79224: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27500: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79224


Short Caption:STATE, DEP'T OF BUS. AND INDUS. VS. TITLEMAX OF NEV., INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A786784Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/23/2019 / Levitt, LansfordSP Status:Completed


Oral Argument:05/12/2021 at 11:00 AMOral Argument Location:Carson City


Submission Date:05/12/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Department of Business and Industry, Financial Institutions DivisionAaron D. Ford
							(Attorney General/Carson City)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						Vivienne Rakowsky
							(Attorney General/Las Vegas)
						


RespondentTitlemax of Nevada, Inc.Malani D. Kotchka-Alanes
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/23/2019Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


07/23/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-30957




07/23/2019Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)19-30959




07/23/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-30961




07/23/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).19-31084




07/26/2019Notice/IncomingFiled Notice of Appearance.  Aaron D. Ford, Nevada Attorney
General, and Heidi Parry Stern, Solicitor General, representing appellant in this matter.  (SC)19-31699




07/29/2019Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)19-31774




07/29/2019Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Case Appeal Statement). (SC)19-31793




07/30/2019Notice/IncomingFiled Proof of Service of Case Appeal Statement to Settlement Judge. (SC)19-31978




08/02/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)19-32599




08/06/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)19-32934




08/06/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/01/19. To Court Reporter: Kimberly Farkas. (SC)19-32944




08/13/2019Docketing StatementFiled Appellant's Docketing Statement.  (SC)19-33881




08/29/2019TranscriptFiled Notice from Court Reporter. Kimberly Farkas stating that the requested transcripts were delivered.  Dates of transcripts: 05/01/19. (SC)19-36345




10/08/2019MotionFiled Stipulation to Extend Time for Filing of Opening Brief to December 4, 2019. (SC)19-41731




10/09/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: December 4, 2019. (SC)19-41776




11/26/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.  (SC)19-48296




12/09/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: December 18, 2019. (SC).19-49825




12/18/2019AppendixFiled Appendix to Opening Brief - Vol. I.  (SC)19-51278




12/18/2019AppendixFiled Appendix to Opening Brief - Vol. II.  (SC)19-51281




12/18/2019BriefFiled Appellant's Opening Brief.  (SC)19-51285




12/18/2019AppendixFiled Appendix to Opening Brief - Vol. III.  (SC)19-51288




12/18/2019AppendixFiled Appendix to Opening Brief - Vol. IV.  (SC)19-51289




12/19/2019AppendixFiled Appellant's Appendix Index - Alphabetical and Chronological. (SC)19-51373




01/15/2020MotionFiled Stipulation for Extension to File Answering Brief.  (SC)20-02021




01/15/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  February 18, 2020.  (SC)20-02046




02/18/2020MotionFiled Unopposed Motion for Extension to File Answering Brief.  (SC)20-06698




03/05/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: March 19, 2020. (SC).20-08780




03/18/2020MotionFiled Respondent's Second Motion for Extension To File Answering Brief. (SC).20-10649




03/26/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: April 20, 2020. (SC).20-11647




04/20/2020MotionFiled Respondent's Third Motion for Extension to File Answering Brief. (SC)20-15004




04/30/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: May 20, 2020. (SC).20-16356




05/20/2020Notice/IncomingFiled Respondent's Addendum to Answering Brief Volume 1. (SC)20-19355




05/20/2020Notice/IncomingFiled Respondent's Addendum to Answering Brief Volume 2. (SC)20-19357




05/20/2020Notice/IncomingFiled Respondent's Addendum to Answering Brief Volume 3. (SC)20-19359




05/20/2020Notice/IncomingFiled Respondent's Addendum to Answering Brief Volume 4. (SC)20-19362




05/20/2020Notice/IncomingFiled Respondent's Addendum to Answering Brief Volume 5. (SC)20-19364




05/20/2020BriefFiled Respondent's Answering Brief. (SC)20-19372




06/06/2020MotionFiled Stipulation to Extend Time for Filing of Reply Brief to July 19, 2020.  (SC)20-21322




06/08/2020Notice/OutgoingIssued Notice- Stipulation Approved.  Appellant's Reply Brief due:  July 19, 2020.  (SC)20-21355




07/06/2020MotionFiled Appellant's First Motion for Extension to File Reply Brief August 19, 2020. (SC)20-24707




07/08/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 19, 2020, to file and serve the reply brief.  (SC)20-25233




08/19/2020MotionFiled Appellant's Motion to Extend Time to File Reply Brief (Second Request). (SC)20-30672




08/24/2020Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: August 26, 2020. (SC)20-31154




08/26/2020BriefFiled Appellant's Reply Brief. (SC)20-31551




08/27/2020Case Status UpdateBriefing Completed/To Screening. (SC)


11/18/2020MotionFiled Respondent's Motion to Exceed Page Limit for "Motion to Strike Arguments Raised for the First Time on Appeal and for the First Time in Reply" (SC)20-42212




11/18/2020MotionFiled Respondent's Motion to Strike Arguments Raised for the First Time on Appeal and for the First Time in Reply. (SC)20-42215




11/18/2020AppendixFiled  Respondent's Supplemental Appendix - Volume 1. (SC)20-42218




11/18/2020AppendixFiled Respondent's Supplemental Appendix - Volume 2. (SC)20-42220




11/19/2020Order/ProceduralFiled Order Granting Motion.  Respondent's motion for leave to file a motion to strike in excess of 10 pages is granted. The motion was filed on November 18, 2020. Appellant shall have 7 days from the date of this order to file any response to the motion to strike.  (SC)20-42325




11/20/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's response to respondent's motion to strike due: December 14, 2020. (SC)20-42430




12/14/2020MotionFiled Appellant's Motion for an Extension of Time to File Opposition to Motion to Strike. (SC)20-45275




12/15/2020Order/ProceduralFiled Order Granting Motion. Appellant's opposition due: December 21, 2020. (SC)20-45421




12/18/2020MotionFiled Appellant's Response to Motion to Strike Arguments Raised for the First Time on Appeal and for the First Time in a Reply Brief. (SC)20-45907




12/28/2020MotionFiled Respondent's Motion for Extension to File Reply in Support of Motion to Strike.  (SC)20-46709




12/29/2020Order/ProceduralFiled Order Granting Motion for Extension of Time.  Respondent shall have until January 19, 2021, to file a reply to its motion to strike.  (SC)20-46757




01/18/2021MotionFiled Respondent's Reply in Support of Motion to Strike. (SC)21-01556




01/18/2021MotionFiled Respondent's Motion for Excess Pages for Reply in Support of Motion to Strike. (SC)21-01557




01/22/2021Order/ProceduralFiled Order.  Respondent has filed a motion to strike portions of appellant's reply brief on the basis that it contains new arguments not raised in the opening brief.  The motion is granted to the following extent.  At the time of disposition of this appeal this court will disregard any argument in the reply brief that it determines is improper. fn1[Respondent's motion for leave to file a reply in excess of the page limitation is granted.  The reply was filed on January 18, 2021.]  (SC)21-01981




04/01/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on May 12, 2021, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system.  Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)21-09482




04/28/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-12121




04/28/2021BriefFiled Respondent's Supplemental Authorities. NRAP 31(e)(SC)21-12220




05/12/2021Case Status UpdateOral argument held this day. Case submitted for decision.  Before the Northern Nevada Panel. 79224. (NNP21-EC/KP/DH) (SC).


05/14/2021BriefFiled Respondent's NRAP 31(e) Supplemental Authorities. (SC)21-14012




09/23/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part and reversed in part." Before: Cadish/Pickering/Herndon. Author: Pickering, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 55. NNP21-EC/KP/DH. (SC).21-27500




10/18/2021RemittiturIssued Remittitur. (SC).21-29823




10/18/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 20, 2021. (SC)21-29823





Combined Case View